 
Exhibit 10.1
 
 
 
EXECUTION VERSION


STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made and effective as of
September 1, 2015 (the “Effective Date”) by and between Opexa Therapeutics,
Inc., a Texas corporation (the “Company”), and the William R. Guthy Separate
Property Trust and the Victoria Jackson Revocable Trust (collectively, the
“Purchasers”).  The Company and the Purchasers shall be collectively referred to
herein as the “Parties.”
 
The Parties hereby agree as follows:
 
1.             Purchase and Sale of Shares.
 
                1.1            Tranche 1 Purchase and Sale.
 
(a)            Subject to the terms and conditions of this Agreement, on the
Effective Date the Purchasers shall purchase, and the Company shall sell and
issue to the Purchasers, Nine Hundred Nine Thousand Ninety (909,090) shares (the
“Tranche 1 Shares”) of the Company’s common stock, $0.01 par value per share
(the “Common Stock”), at a per share purchase price of $0.55, for total
consideration of Four Hundred Ninety-Nine Thousand Nine Hundred Ninety-Nine
Dollars and Fifty Cents ($499,999.50) (the “Tranche 1 Purchase Price”).  In
addition to the Tranche 1 Shares, and without payment of any additional purchase
price to the Company, the Purchasers shall also receive, and the Company shall
issue to the Purchasers, a warrant substantially in the form attached hereto as
Exhibit A (the “Warrant”) which will allow the Purchasers, collectively and on
the terms and conditions provided for in the Warrant, to purchase an amount of
Common Stock equal to the Tranche 1 Shares (the “Warrant Shares”).  One-half of
the Tranche 1 Shares and one-half of the Warrant shall be purchased by, and sold
and issued to, each Purchaser.
 
(b)            The completion of the purchase and sale of the Tranche 1 Shares
and the Warrant shall occur on the Effective Date.  Upon the Company’s receipt
of immediately available funds representing the Tranche 1 Purchase Price, the
Company shall issue and thereafter promptly delivery to the Purchasers the
following:  (i) stock certificates representing the Tranche 1 Shares registered
in the names of the Purchasers (i.e., one-half of the Tranche 1 Shares
registered in the name of each Purchaser); and (ii) the Warrant registered in
the names of the Purchasers (i.e., one-half of the Warrant registered in the
name of each Purchaser).
 
1.2           Tranche 2 Purchase and Sale.
 
(a)            The following terms shall have their respective meanings:
 
(i)             “Tranche 2 Milestone” means a submission by the Company to the
United States Food and Drug Administration (“FDA”) of a preclinical study
package determined by the Company in good faith to be sufficient to support the
filing of an Investigational New Drug application for the Company’s therapy
referred to as “OPX-212” (the “IND”), so long as such submission occurs on or
before (x) February 15, 2016 or (y) any later date agreed to by the Purchasers.
 
(ii)            “Tranche 2 Notice” means a written notice from the Company to
the Purchasers that the Company will issue and sell the Tranche 2 Shares
(defined below) at the Tranche 2 Closing (defined below), which notice shall (x)
be distributed by the Company (if applicable) promptly following the occurrence
of the Tranche 2 Milestone and (y) state the Tranche 2 Per Share Price (defined
below).
 
 
1

--------------------------------------------------------------------------------

 
 
(iii)           “Tranche 2 Per Share Price” means an amount equal to ninety
percent (90%) of the ten (10)-day volume weighted average price of the Common
Stock for the 10 trading days immediately preceding the occurrence of the
Tranche 2 Milestone.
 
(iv)           “Tranche 2 Purchase Price” means One Million Dollars
($1,000,000).
 
(b)            Subject to the terms and conditions of this Agreement, at the
Tranche 2 Closing the Purchasers shall purchase, and the Company shall sell and
issue to the Purchasers, a number of shares of Common Stock (the “Tranche 2
Shares”) equal to the quotient obtained by dividing (i) the Tranche 2 Purchase
Price by (ii) the Tranche 2 Per Share Price, rounded down to the nearest whole
share.  One-half of the Tranche 2 Shares shall be purchased by, and sold and
issued to, each Purchaser.
 
(c)            The completion of the purchase and sale of the Tranche 2 Shares
(the “Tranche 2 Closing”) shall occur on the date specified in the Tranche 2
Notice, but no sooner than ten (10) business days following the date of the
Tranche 2 Notice.  Upon the Company’s receipt of immediately available funds
representing the Tranche 2 Purchase Price, the Company shall issue and
thereafter promptly deliver within ten (10) business days to the Purchasers
stock certificates representing the Tranche 2 Shares registered in the name of
the Purchasers (i.e., one-half of the Tranche 2 Shares registered in the name of
each Purchaser).
 
1.3           Tranche 3 Purchase and Sale.
 
(a)            The following terms shall have their respective meanings:
 
(i)             “Tranche 3 Milestone” means the acceptance of the IND by the FDA
(i.e., when the period for FDA comment on the IND terminates or, if the FDA has
comments, when the Company has responded to such comments and the FDA has no
further comments), so long as such acceptance occurs on or before (x) the later
of May 15, 2016 or three months following the Tranche 2 Closing or (y) any later
date agreed to by the Purchasers.
 
(ii)            “Tranche 3 Notice” means a written notice from the Company to
the Purchasers that the Company will issue and sell the Tranche 3 Shares
(defined below) at the Tranche 3 Closing (defined below), which notice shall (x)
be distributed by the Company (if applicable) promptly following the occurrence
of the Tranche 3 Milestone and (y) state the Tranche 3 Per Share Price (defined
below).
 
(iii)          “Tranche 3 Per Share Price” means an amount equal to ninety
percent (90%) of the ten (10)-day volume weighted average price of the Common
Stock for the 10 trading days immediately preceding the occurrence of the
Tranche 3 Milestone.
 
(iv)           “Tranche 3 Purchase Price” means One Million Five Hundred
Thousand Dollars ($1,500,000).
 
 
2

--------------------------------------------------------------------------------

 
 
(b)            Subject to the terms and conditions of this Agreement, at the
Tranche 3 Closing the Purchasers shall purchase, and the Company shall sell and
issue to the Purchasers, a number of shares of Common Stock (the “Tranche 3
Shares”) equal to the quotient obtained by dividing (i) the Tranche 3 Purchase
Price by (ii) the Tranche 3 Per Share Price, rounded down to the nearest whole
share.  One-half of the Tranche 3 Shares shall be purchased by, and sold and
issued to, each Purchaser.
 
(c)            The completion of the purchase and sale of the Tranche 3 Shares
(the “Tranche 3 Closing”) shall occur on the date specified in the Tranche 3
Notice, but no sooner than ten (10) business days following the date of the
Tranche 3 Notice.  Upon the Company’s receipt of immediately available funds
representing the Tranche 3 Purchase Price, the Company shall issue and
thereafter promptly deliver within ten (10) business days to the Purchasers
stock certificates representing the Tranche 3 Shares registered in the name of
the Purchasers (i.e., one-half of the Tranche 3 Shares registered in the name of
each Purchaser).
 
1.4            Tranche 4 Purchase and Sale.
 
(a)            The following terms shall have their respective meanings:
 
(i)             “Tranche 4 Milestone” means the enrollment of the first patient
in a Phase I/II clinical study (the “Phase I/II Study”) of the Company’s therapy
referred to as “OPX-212” in patients with neuromyelitis optica (“NMO”), so long
as such enrollment occurs on or before (x) the later of August 30, 2016 or five
months following the Tranche 3 Closing or (y) any later date agreed to by the
Purchasers.
 
(ii)            “Tranche 4 Notice” means a written notice from the Company to
the Purchasers that the Company will issue and sell the Tranche 4 Shares
(defined below) at the Tranche 4 Closing (defined below), which notice shall (x)
be distributed by the Company (if applicable) promptly following the occurrence
of the Tranche 4 Milestone and (y) state the Tranche 4 Per Share Price (defined
below).
 
(iii)           “Tranche 4 Per Share Price” means an amount equal to ninety
percent (90%) of the ten (10)-day volume weighted average price of the Common
Stock for the 10 trading days immediately preceding the occurrence of the
Tranche 4 Milestone.
 
(iv)           “Tranche 4 Purchase Price” means One Million Dollars
($1,000,000).
 
(b)            Subject to the terms and conditions of this Agreement, at the
Tranche 4 Closing the Purchasers shall purchase, and the Company shall sell and
issue to the Purchasers, a number of shares of Common Stock (the “Tranche 4
Shares”) equal to the quotient obtained by dividing (i) the Tranche 4 Purchase
Price by (ii) the Tranche 4 Per Share Price, rounded down to the nearest whole
share.  One-half of the Tranche 4 Shares shall be purchased by, and sold and
issued to, each Purchaser.
 
(c)            The completion of the purchase and sale of the Tranche 4 Shares
(the “Tranche 4 Closing”) shall occur on the date specified in the Tranche 4
Notice, but no sooner than ten (10) business days following the date of the
Tranche 4 Notice.  Upon the Company’s receipt of immediately available funds
representing the Tranche 4 Purchase Price, the Company shall issue and
thereafter promptly deliver within ten (10) business days to the Purchasers
stock certificates representing the Tranche 4 Shares registered in the name of
the Purchasers (i.e., one-half of the Tranche 4 Shares registered in the name of
each Purchaser).
 
 
3

--------------------------------------------------------------------------------

 
 
1.5            Tranche 5 Purchase and Sale.
 
(a)            The following terms shall have their respective meanings:
 
(i)             “Tranche 5 Milestone” means the enrollment of patients
representing at least 30% of the minimum targeted enrollment in the Phase I/II
Study provided for in the IND which is the subject of the Tranche 3 Milestone,
so long as such enrollment occurs on or before (x) the later of December 31,
2016 or four months following the Tranche 4 Closing or (y) any later date agreed
to by the Purchasers.
 
(ii)            “Tranche 5 Notice” means a written notice from the Company to
the Purchasers that the Company will issue and sell the Tranche 5 Shares
(defined below) at the Tranche 5 Closing (defined below), which notice shall (x)
be distributed by the Company (if applicable) promptly following the occurrence
of the Tranche 5 Milestone and (y) state the Tranche 5 Per Share Price (defined
below).
 
(iii)           “Tranche 5 Per Share Price” means an amount equal to ninety
percent (90%) of the ten (10)-day volume weighted average price of the Common
Stock for the 10 trading days immediately preceding the occurrence of the
Tranche 5 Milestone.
 
(iv)           “Tranche 5 Purchase Price” means One Million Dollars
($1,000,000).
 
(b)           Subject to the terms and conditions of this Agreement, at the
Tranche 5 Closing the Purchasers shall purchase, and the Company shall sell and
issue to the Purchasers, a number of shares of Common Stock (the “Tranche 5
Shares” and, together with the Tranche 1 Shares, Tranche 2 Shares, Tranche 3
Shares and Tranche 4 Shares, the “Shares”) equal to the quotient obtained by
dividing (i) the Tranche 5 Purchase Price by (ii) the Tranche 5 Per Share Price,
rounded down to the nearest whole share.  One-half of the Tranche 5 Shares shall
be purchased by, and sold and issued to, each Purchaser.
 
(c)            The completion of the purchase and sale of the Tranche 5 Shares
(the “Tranche 5 Closing”) shall occur on the date specified in the Tranche 5
Notice, but no sooner than ten (10) business days following the date of the
Tranche 5 Notice.  Upon the Company’s receipt of immediately available funds
representing the Tranche 5 Purchase Price, the Company shall issue and
thereafter promptly deliver within ten (10) business days to the Purchasers
stock certificates representing the Tranche 5 Shares registered in the name of
the Purchasers (i.e., one-half of the Tranche 5 Shares registered in the name of
each Purchaser).
 
1.6           Termination or Suspension of Purchase Obligations.  The Purchasers
acknowledge and agree that their obligation to purchase the Tranche 2 Shares,
Tranche 3 Shares, Tranche 4 Shares and Tranche 5 Shares is in each instance
subject only to delivery by the Company of a valid Tranche 2 Notice, Tranche 3
Notice, Tranche 4 Notice or Tranche 5 Notice, respectively, and fulfillment of
the Tranche 2 Milestone, Tranche 3 Milestone, Tranche 4 Milestone, or Tranche 5
Milestone, respectively, and is otherwise unconditional; provided, however, that
notwithstanding any provision herein to the contrary:
 
 
4

--------------------------------------------------------------------------------

 
 
(a)            The Purchasers may unilaterally terminate any then remaining
obligations of the Purchasers under this Section 1 (as well as any corresponding
obligation of the Company) upon written notice to the Company if the Company (i)
files, or has filed against it, a petition for voluntary or involuntary
bankruptcy or pursuant to any other insolvency law, (ii) makes or seeks to make
a general assignment for the benefit of its creditors, or (iii) applies for, or
consents to, the appointment of a trustee, receiver or custodian for a
substantial part of its property or business.
 
(b)           Either Party may unilaterally terminate any then remaining
obligations of the Purchasers under this Section 1 to purchase shares of Common
Stock (as well as any corresponding obligations of the Company to issue such
shares) upon written notice to the other Party if:
 
(i)             the Company receives an aggregate of at least Twenty Million
Dollars ($20,000,000) in gross proceeds from financing activities during the one
(1) year period commencing on the Effective Date (excluding any amounts received
by the Company pursuant to this Agreement or the Warrant);
 
(ii)            any clinical trial substantially equivalent to the Phase I/II
Study is initiated by a third party and such clinical trial is supported in
whole or in part by the National Institutes of Health or its affiliated agencies
or designees (e.g., Immune Tolerance Network); or
 
(iii)           any person or group of persons (within the meaning of §13(d)(3)
of the Securities Exchange Act of 1934, as amended (the “1934 Act”)) becomes the
beneficial owner, directly or indirectly, of more than fifty percent (50%) of
the outstanding shares of capital stock of the Company (including, for this
purpose, all shares issuable upon the exercise of outstanding warrants, options
or other rights for the purchase or acquisition from the Company of shares of
capital stock of the Company) or the sale of all or substantially all of the
assets of the Company.
 
(c)            Any then remaining obligations of the Purchasers under this
Section 1 to purchase shares of Common Stock (as well as any corresponding
obligations of the Company to issue such shares) shall automatically terminate
if the next potential obligation of the Purchasers under this Section 1 to
purchase shares of Common Stock (e.g., the potential obligation to purchase
Tranche 4 Shares if the Tranche 2 Closing and the Tranche 3 Closing have already
taken place but the Tranche 4 Closing has not yet taken place) would entail an
amount of shares of Common Stock which, when aggregated with all prior issuances
of shares of Common Stock to the Purchasers under this Agreement plus all shares
of Common Stock issued or issuable under the Warrant, based upon the applicable
pricing formula (i.e., 90% of the 10-day volume weighted average price of the
Common Stock for the ten (10) trading days immediately preceding the applicable
milestone) would exceed 10,624,160 shares of Common Stock (as adjusted for any
stock splits, dividends, combinations or other similar events occurring after
the Effective Date).
 
(d)            The Purchasers may unilaterally terminate any then remaining
obligations of the Purchasers under this Section 1 (as well as any corresponding
obligation of the Company) upon written notice to the Company if the Company
fails to fulfill the Tranche 2 Milestone, Tranche 3 Milestone, Tranche 4
Milestone, or Tranche 5 Milestone by the dates provided for each such milestone;
provided, however, that such right of termination shall be deemed waived with
respect to any milestone if the Purchasers nonetheless participate in a closing
hereunder which is triggered by such milestone.
 
 
5

--------------------------------------------------------------------------------

 
 
(e)            The Purchasers may unilaterally terminate any then remaining
obligations of the Purchasers under this Section 1 (as well as any corresponding
obligation of the Company) upon written notice to the Company if the Company is
in material breach of this Agreement and such breach is not cured within thirty
(30) days following written notice to the Company with respect thereto, with any
obligation of the Purchasers otherwise due following any such notice being
deemed suspended until the breach is cured by the Company or waived by the
Purchasers or the cure period expires without the breach being cured by the
Company or waived by the Purchasers.
 
(f)             Any obligation of the Purchasers under this Section 1 to
purchase shares of Common Stock (as well as any corresponding obligation of the
Company to issue such shares) shall be suspended if and for so long as the
Company does not have sufficient shares of Common Stock available in respect
such obligation after taking into account the full amount of shares of Common
Stock required to be reserved by the Company for issuance in the event of the
exercise of all outstanding warrants, options or other rights for the purchase
or acquisition from the Company of shares of Common Stock; provided, however,
that (i) any such suspension shall not affect the determination of the
applicable price for any tranche of Shares as otherwise provided in this Section
1, (ii) if any such suspension of an obligation of the Purchasers under this
Section 1 to purchase shares of Common Stock shall occur, the Company shall
provide notice to the Purchasers as soon as sufficient shares of Common Stock
become available (including, for example, through an amendment of the Company’s
Articles of Incorporation to increase the amount of authorized Common Stock) and
any closing that has been delayed as the result of such suspension shall take
place on the date specified in such notice (which shall be no sooner than five
(5) business days following the date of such notice), and (iii) if any such
suspension shall persist for more than one hundred twenty (120) days, any then
remaining obligations of the Purchasers under this Section 1 to purchase shares
of Common Stock (as well as any corresponding obligations of the Company to
issue such shares) shall automatically terminate.
 
2.             Representations and Warranties of the Company.  The Company
hereby represents and warrants to the Purchasers as follows:
 
2.1           Organization and Standing.  The Company is a corporation duly
organized, validly existing under, and by virtue of, the laws of the State of
Texas, and is in good standing under such laws.  The Company has all requisite
corporate power and authority to own and operate its properties and assets and
to carry on its business as presently conducted.  The Company is duly qualified
and authorized to transact business and is in good standing as a foreign
corporation in each jurisdiction in which the failure to so qualify would have a
material adverse effect on its business, properties or financial condition.
 
 
6

--------------------------------------------------------------------------------

 
 
2.2            Corporate Power.  The Company has all requisite legal and
corporate power and authority to execute and deliver this Agreement, to sell and
issue the Shares hereunder, to sell and issue the Warrant and the Common Stock
issuable upon exercise of the Warrant and to carry out and perform its
obligations under the terms of this Agreement.
 
2.3            Authorization.  All corporate action on the part of the Company
necessary for the authorization, execution, delivery and performance of this
Agreement, the authorization, sale, issuance and delivery of the Shares
hereunder, the authorization, sale, issuance and delivery of the Warrant
hereunder and the Common Stock issuable upon exercise of the Warrant, and the
performance of all of the Company’s obligations hereunder have been taken or
will be taken prior to the Tranche 1 Closing.  This Agreement and the Warrant,
when executed and delivered by the Company, shall constitute valid and legally
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, subject to the laws of general
application relating to bankruptcy, insolvency and the relief of debtors and
rules of law governing specific performance, injunctive relief or other
equitable remedies.
 
2.4            Valid Issuance of Stock.  The Shares, the Warrant and the Warrant
Shares, when issued, sold and delivered in compliance with the provisions of
this Agreement, will be (a) duly and validly issued, fully paid and
non-assessable, (b) issued in compliance with applicable federal and state
securities laws and (c) free and clear of any liens or encumbrances (except that
the Shares, the Warrant and the Warrant Shares shall be subject to the
provisions of this Agreement and the Warrant, as applicable, and restrictions on
transfer under federal and/or applicable state securities laws).  Assuming the
accuracy of the representations and warranties of the Purchasers in this
Agreement, the Shares, the Warrant and the Warrant Shares will be issued in
compliance with all applicable federal and state securities laws.  As of the
Effective Date, the Company shall have reserved from its duly authorized capital
stock the number of shares of Common Stock issuable upon exercise of the
Warrants (without taking into account any limitations on the exercise of the
Warrants set forth in the Warrants).  The Company shall, so long as any Shares
are issuable hereunder, exercise commercially reasonable efforts to take all
action necessary to reserve and keep available out of its authorized and
unissued capital stock, solely for the purpose of issuing the Shares hereunder,
the number of shares of Common Stock issuable as a result thereof.  The Company
shall, so long as the Warrant is outstanding, take all action necessary to
reserve and keep available out of its authorized and unissued capital stock,
solely for the purpose of effecting the exercise of the Warrant, the number of
shares of Common Stock issuable as a result thereof.
 
2.5           Governmental Consents.  No consent, approval, qualification or
authority of, or registration or filing with, any local, state or federal
governmental authority on the part of the Company is required in connection with
the valid execution, delivery or performance of this Agreement, or the offer,
sale or issuance of the Shares or the Warrant, or the consummation of any
transaction contemplated hereby, except (a) any such filings as may have been
made prior to the date hereof, and (b) such additional filings as may be
required to comply with applicable federal and state securities laws, each of
which will be filed with the proper authority by the Company in a timely manner.
 
2.6            Reporting Status.  Since January 1, 2014, the Company has filed
with the Securities and Exchange Commission (the “SEC”) all reports, schedules,
forms, statements and other documents required to be filed by the Company under
the Securities Exchange Act of 1934, as amended (the “Exchange”), including
pursuant to Section 13(a) or 15(d) thereof (the foregoing materials, including
the exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports”), on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension.  Such reports and
documents complied in all material respects with the Exchange Act and the rules
and regulations of the SEC promulgated thereunder as of their respective filing
dates, and the information contained therein as of the respective dates thereof
did not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.
 
 
7

--------------------------------------------------------------------------------

 
 
2.7            Material Changes. Since the date of the latest audited financial
statements included within the SEC Reports, except as disclosed in a subsequent
SEC Report filed prior to the date hereof, (i) there have been no events,
occurrences or developments that have had or would reasonably be expected to
have, either individually or in the aggregate, a material adverse effect on the
Company, (ii) the Company has not incurred any material liabilities (contingent
or otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements or disclosed
in filings made with the SEC, (iii) the Company has not altered materially its
method of accounting or the manner in which it keeps its accounting books and
records, (iv) the Company has not declared or made any dividend or distribution
of cash or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock, and (v) there
has not been any material change or amendment to, or any waiver of any material
right by the Company under, any material contract under which the Company or any
of its Subsidiaries is bound or subject.
 
2.8            Litigation. There is no action, suit, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company, overtly
threatened in writing against the Company, any subsidiary or any of their
respective properties or any officer, director or employee of the Company or any
subsidiary acting in his or her capacity as an officer, director or employee,
before or by any federal, state, county, local or foreign court, arbitrator,
governmental or administrative agency, regulatory authority, stock market, stock
exchange or trading facility (“Action”) which (i) adversely affects or
challenges the legality, validity or enforceability of this Agreement or the
Warrant or the issuance of the Shares, the Warrant or the Warrants Shares or
(ii) except as disclosed in the SEC Reports, would, if there were an unfavorable
decision, individually or in the aggregate, have or reasonably be expected to
result in a material adverse effect on the Company.
 
2.9           Regulatory Permits. The Company and each of its subsidiaries
possess all certificates, authorizations and permits issued by the appropriate
federal, state, local or foreign regulatory authorities necessary to conduct its
respective business as currently conducted and as described in the SEC Reports
(“Material Permits”).  Neither the Company nor any of its subsidiaries has
received any notice of proceedings relating to the revocation or material
adverse modification of any such Material Permits.
 
 
8

--------------------------------------------------------------------------------

 
 
2.10         Patents and Trademarks. To the knowledge of the Company, the
Company and its subsidiaries own, possess, license or have other rights to use
all patents, patent applications, trade and service marks, trade and service
mark applications and registrations, trade names, trade secrets, inventions,
copyrights, licenses, technology, know-how and other intellectual property
rights and similar rights necessary or material for use in connection with their
respective businesses as described in the SEC Reports and which the failure to
so have would have a material adverse effect on the Company (collectively, the
“Intellectual Property Rights”). There is no pending or, to the knowledge of the
Company, threatened action, suit, proceeding or claim by any person that the
Company’s business as now conducted infringes or otherwise violates any patent,
trademark, copyright, trade secret or other proprietary rights of such Person.
To the knowledge of the Company, there is no existing infringement by another
Person of any of the Intellectual Property Rights that would have a material
adverse effect on the Company. The Company and its subsidiaries have taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of their Intellectual Property Rights, except where failure to do so
would not, individually or in the aggregate, have a material adverse effect on
the Company.
 
2.11         Certain Fees. No person or entity will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or a Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Company. The Company shall indemnify, pay, and hold
each Purchaser harmless against, any liability, loss or expense (including,
without limitation, attorneys’ fees and out-of-pocket expenses) arising in
connection with any such right, interest or claim.
 
2.12         Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.5 of this Agreement, no
registration under the Securities Act is required for the offer and sale of the
Shares, the Warrant or the Warrant Shares by the Company to the Purchasers under
this Agreement and the Warrant. The issuance and sale of the Shares, the Warrant
and the Warrant Shares, when issued, does not, and will not, contravene the
rules and regulations of the Company’s principal trading market.
 
3.             Representations and Warranties of the Purchasers.  The Purchasers
hereby represent and warrant to the Company as follows:
 
3.1           Legal Power.  The Purchasers have all requisite legal power and
authority to execute and deliver this Agreement, to purchase the Shares and the
Warrant hereunder, and to carry out and perform their obligations under the
terms of this Agreement and the transactions contemplated hereby.
 
3.2           Authorization.  All actions on the part of the Purchasers
necessary for the authorization, execution, delivery and performance of this
Agreement, the purchase of the Shares and the Warrant and the performance of all
of the Purchasers’ obligations hereunder have been taken or will be taken prior
to the Tranche 1 Closing.  This Agreement has been duly executed by the
Purchasers and constitutes a valid and legally binding obligation of the
Purchasers, enforceable against the Purchasers in accordance with its terms,
subject to the laws of general application relating to bankruptcy, insolvency
and the relief of debtors and rules of law governing specific performance,
injunctive relief or other equitable remedies.
 
 
9

--------------------------------------------------------------------------------

 
 
3.3           Governmental Consents.  No consent, approval, qualification or
authority of, or registration or filing with, any local, state or federal
governmental authority on the part of the Purchasers is required in connection
with the valid execution, delivery or performance of this Agreement, or the
purchase of the Shares or the Warrant, or the consummation of any transaction
contemplated hereby, except any such filings as may have been made prior to the
date hereof.
 
3.4            Exemption From Registration.  The Purchasers acknowledge that the
Shares, the Warrant and the shares of Common Stock issuable upon exercise of the
Warrant (a) have not been registered under the Securities Act of 1933, as
amended (the “1933 Act”), and (b) are being (or will be) issued to the
Purchasers in reliance upon the exemption from such registration provided by
Section 4(a)(2) of the 1933 Act based on the representations and warranties made
by the Purchasers herein.
 
3.5            Restricted Securities.
 
(a)           The Purchasers hereby confirm that the Purchasers have been
informed that the Shares, the Warrant and the shares of Common Stock issuable
upon exercise of the Warrant (collectively, the “Securities”) are “restricted
securities” under the 1933 Act and may not be resold or transferred unless the
Securities are first registered under the federal securities laws or an
exemption from such registration is available.  Accordingly, the Purchasers
hereby acknowledge that the Purchasers are prepared to hold the Securities for
an indefinite period of time.
 
(b)            The Purchasers are aware of the adoption of Rule 144 by the SEC,
promulgated under the 1933 Act (“Rule 144”), which permits limited public
resales of restricted securities acquired in a nonpublic offering, subject to
the satisfaction of certain conditions, including, among other things, the
following:  (i) the availability of certain current public information about the
issuer; (ii) the sale occurring more than a specified period after the purchase
and full payment for the securities; and (iii) if the holder is deemed an
“affiliate” of the issuer, (A) the sale being made through a broker in an
unsolicited “broker’s transaction,” a transaction directly with a “market maker”
or a “riskless principal transaction,” as such terms are defined under the 1933
Act and the 1934 Act, (B) the amount of securities being sold during any three
(3) month period not exceeding specific limitations stated in Rule 144, and (C)
timely filing of a notice of proposed sale on Form 144, if applicable.
 
(c)            The Purchasers represents that: (i) prior to the Effective Date,
the Purchasers acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire the Securities; (ii) the
Purchasers have such knowledge and experience in financial and business matters
as to make the Purchasers capable of evaluating the risks of the prospective
investment and to make an informed investment decision; (iii) the Purchasers are
able to bear the economic risk of the Purchasers’ investment in the Securities;
(iv) the Securities are being acquired for Purchasers’ own account for
investment purposes only and not with a view to, or for the resale in connection
with, any distribution thereof for purposes of the 1933 Act, and the Purchasers
have no present intention of selling, granting any participation in, or
otherwise distributing the same; and (v) the Purchasers are “accredited
investors” as such term is defined in Rule 501(a) of Regulation D under the 1933
Act.
 
 
10

--------------------------------------------------------------------------------

 
 
3.6            Disposition of Securities.  The Purchasers agree that the
Purchasers shall not make any disposition of any of the Securities unless and
until (a) the proposed disposition does not require registration of such
Securities under the 1933 Act or (b) all appropriate action necessary for
compliance with the registration requirements of the 1933 Act or the
requirements of any exemption from registration available under the 1933 Act
(including Rule 144) has been taken.  The Company shall not be required (i) to
transfer on its books any Securities that have been sold or transferred in
violation of the provisions of this Section 3.6 nor (ii) to treat as the owner
of the Securities, or otherwise to accord voting or dividend rights to, any
transferee to whom the Securities have been transferred in contravention of this
Section 3.6.
 
3.7           Restrictive Legend.  In order to reflect the restrictions on the
disposition of the Shares (and any shares of Common Stock issued upon the
exercise of the Warrant) and the terms and conditions of this Agreement, the
stock certificates for the Shares (and any shares of Common Stock issued upon
the exercise of the Warrant) will be endorsed with the following legend:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED OR
QUALIFIED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS
OF ANY STATE, AND MAY BE OFFERED AND SOLD ONLY IF REGISTERED AND QUALIFIED
PURSUANT TO FEDERAL AND STATE SECURITIES LAWS OR IF REGISTRATION AND
QUALIFICATION UNDER FEDERAL AND STATE SECURITIES LAWS IS NOT REQUIRED.”
 
4.              Registration Rights.
 
4.1            Certain Definitions.  The following terms shall have their
respective meanings:
 
(a)            “Form S-3” means a registration statement of the Company filed
under the 1933 Act on Form S-3 (or comparable form) that covers the resale of
any of the Registrable Securities pursuant to the provisions of this Agreement,
as well as amendments and supplements to such registration statement, including
post-effective amendments, and all exhibits and material incorporated by
reference in such registration statement.
 
(b)           “Prospectus” means the prospectus included in the Form S-3, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities (defined below)
covered by the Form S-3 and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus.
 
(c)            “Register,” “registered” and “registration” refer to a
registration made by preparing and filing the Form S-3 in compliance with the
1933 Act, and the declaration or ordering of effectiveness of the Form S-3.
 
 
11

--------------------------------------------------------------------------------

 
 
(d)           “Registrable Securities” mean the Shares and the shares of Common
Stock issued upon any exercise of the Warrant; provided, however, that any share
of Common Stock shall cease to be a Registrable Security upon (a) such share
having been sold, transferred, disposed of or exchanged pursuant to an effective
registration statement under the 1933 Act, (b) such share having been otherwise
transferred and a new certificate for it not bearing a legend restricting
further transfer having been delivered by the Company, (c) such share having
ceased to be outstanding, or (d) such share being saleable under Rule 144 of the
1933 Act.
 
4.2            Filing of Registration Statement.  Within forty-five (45) days of
any written demand by the Purchasers, and subject to receipt of necessary
information from the Purchasers and the Company being eligible to register
securities for resale on the Form S-3, the Company shall prepare and file with
the SEC the Form S-3, including the Prospectus to be used in connection
therewith, covering the resale of the Registrable Securities requested by the
Purchasers; provided, however, that the Purchasers shall only make such written
demand (i) with respect to any Shares issued to the Purchasers and held by the
Purchasers for at least six months or any shares of Common Stock issued to the
Purchasers upon exercise of the Warrant and held by the Purchasers for at least
six months and (ii) where the shares of Common Stock requested to be registered
are not saleable by the Purchasers under Rule 144.  Subject to any SEC comments,
the Form S-3 shall include a plan of distribution to be provided by the
Purchasers at the time of such written demand for registration.  A copy of the
Form S-3 shall be provided to the Purchasers for review in advance of filing
with the SEC.  Notwithstanding the foregoing, if the Company’s Board of
Directors (the “Board”) determines in good faith that the filing of the Form S-3
should be delayed in the best interests of the Company, the Company may delay
the filing of the Form S-3 for so long as the Board so determines, subject to a
cap of one hundred twenty (120) days.
 
4.3            Expenses.  The Company will pay the reasonable expenses
associated with the registration, including filing fees, fees and expenses of
the Company’s counsel, accounting fees and expenses, costs associated with
clearing the Registrable Securities for sale under applicable state securities
laws, and listing fees, but excluding any fees or expenses of the Purchasers’
counsel or other advisors, and any discounts, commissions or fees of
underwriters, selling brokers, dealer managers or similar securities industry
professionals.
 
4.4            Effectiveness.
 
(a)           The Company shall use its commercially reasonable efforts to cause
the Form S-3 to be declared effective under the 1933 Act as promptly as
reasonably practicable after the filing thereof.
 
(b)           For not more than ninety (90) consecutive days, or for a total of
not more than one hundred eighty (180) days in any twelve (12) month period, the
Company may delay the disclosure of material non-public information concerning
the Company, by suspending the use of any Prospectus included in any
registration containing such information, the disclosure of which at the time is
not, in the good faith opinion of the Company, in its best interests (an
“Allowed Delay”); provided, that the Company shall promptly (i) notify the
Purchasers in writing of the existence of (but in no event, without the prior
written consent of the Purchasers, shall the Company disclose to the Purchasers
any of the facts or circumstances regarding) material non-public information
giving rise to an Allowed Delay, (ii) advise the Purchasers in writing to cease
all sales under the Form S-3 until the end of the Allowed Delay, and (iii) use
commercially reasonable efforts to terminate an Allowed Delay as promptly as
practicable.
 
 
12

--------------------------------------------------------------------------------

 
 
4.5            Company Obligations.  The Company will use its commercially
reasonable efforts to:
 
(a)            cause the Form S-3 to become effective as provided herein and to
remain continuously effective for a period that will terminate upon the earlier
of (i) the date on which all Registrable Securities covered by the Form S-3 have
been sold and (ii) the date on which all such Registrable Securities may be sold
pursuant to Rule 144 of the 1933 Act (the “Effectiveness Period”);
 
(b)            prepare and file with the SEC such amendments and post-effective
amendments to the Form S-3 and the Prospectus as may be necessary to keep the
Form S-3 effective for the Effectiveness Period;
 
(c)            furnish to the Purchasers a reasonable period of time prior to
the same being prepared and publicly distributed, filed with the SEC or received
by the Company a copy of the Form S-3 and any amendment thereto, the Prospectus
and any amendment or supplement thereto, and each letter written by or on behalf
of the Company to the SEC or the staff of the SEC, and each item of
correspondence from the SEC or the staff of the SEC, in each case relating to
the Form S-3 (other than any portion of any thereof which contains information
for which the Company has sought confidential treatment);
 
(d)            prevent the issuance of any stop order or other suspension of
effectiveness and, if such an order is issued, obtain the withdrawal of any such
order at the earliest possible moment;
 
(e)            prior to any public offering of Registrable Securities, (i)
register or qualify or cooperate with the Purchasers in connection with the
registration or qualification of such Registrable Securities for offer and sale
under the securities or blue sky laws of such jurisdictions reasonably requested
by the Purchasers, and (ii) do any and all other acts or things necessary or
advisable to enable the distribution in such jurisdictions of the Registrable
Securities covered by the Form S-3; provided, however, that the Company shall
not be required in connection therewith or as a condition thereto to (x) qualify
to do business in any jurisdiction where it would not otherwise be required to
qualify but for this subsection, or (y) subject itself to general taxation in
any jurisdiction where it would not otherwise be so subject but for this
subsection;
 
(f)             cause all Registrable Securities covered by the Form S-3 to be
listed on each securities exchange, interdealer quotation system or other market
on which similar securities issued by the Company are then listed;
 
(g)            immediately notify the Purchasers, at any time prior to the end
of the Effectiveness Period, upon discovery that, or upon the happening of any
event as a result of which, the Prospectus includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare, file with the SEC and furnish
to such holder a supplement to or an amendment of such Prospectus as may be
necessary so that such Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing;
 
 
13

--------------------------------------------------------------------------------

 
 
(h)            otherwise comply with all applicable rules and regulations of the
SEC under the 1933 Act and the 1934 Act and take such other actions as may be
reasonably necessary to facilitate the registration of the Registrable
Securities hereunder; and
 
(i)             file with the SEC in a timely manner all reports and other
documents required of the Company under the 1934 Act.
 
4.6           Due Diligence Review.  The Company shall make available, during
normal business hours, for inspection and review by the Purchasers as well as
advisors to, representatives of or any underwriters for the Purchasers (who may
or may not be affiliated with the Purchasers and who are reasonably acceptable
to the Company), all financial and other records, all SEC filings, and all other
non-confidential corporate documents and properties of the Company as may be
reasonably necessary for the purpose of such review, and cause the Company’s
officers, directors and employees, within a reasonable time period, to supply
all such non-confidential information reasonably requested by the Purchasers or
any such representative, advisor or underwriter in connection with such
Registration Statement (including, without limitation, in response to all
questions and other inquiries reasonably made or submitted by any of them),
prior to and from time to time after the filing and effectiveness of the Form
S-3 for the sole purpose of enabling the Purchasers and such representatives,
advisors and underwriters and their respective accountants and attorneys to
conduct initial and ongoing due diligence with respect to the Company and the
accuracy of the Form S-3.
 
4.7            Obligations of the Purchasers.
 
(a)            If the Purchasers elect to exercise the registration rights
provided in this Agreement, the Purchasers shall (i) promptly furnish in writing
to the Company such information regarding the Purchasers, the Registrable
Securities and the intended method of disposition of the Registrable Securities
as shall be reasonably required to effect the registration of such Registrable
Securities and (ii) execute such documents in connection with such registration
as the Company may reasonably request, including a completed investor
questionnaire.
 
(b)            The Purchasers shall cooperate with the Company as reasonably
requested by the Company in connection with the preparation and filing of the
Form S-3.
 
(c)            The Purchasers agree that, upon receipt of any notice from the
Company of either the commencement of an Allowed Delay or the happening of an
event pursuant to Section 4.5(g) hereof, the Purchasers will immediately
discontinue disposition of Registrable Securities pursuant to the Form S-3
covering such Registrable Securities until the Purchasers are advised by the
Company that such dispositions may again be made.
 
 
14

--------------------------------------------------------------------------------

 
 
4.8            Indemnification.
 
(a)            Indemnification by the Company.  The Company will indemnify and
hold harmless the Purchasers and each person, if any, who controls the
Purchasers within the meaning of the 1933 Act against any losses, claims,
damages or liabilities to which they may become subject under the 1933 Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon: (i) any untrue statement or
alleged untrue statement of any material fact contained in the Form S-3 or any
Prospectus with respect thereto; (ii) the omission or alleged omission to state
in the Form S-3 or any Prospectus with respect thereto a material fact required
to be stated therein or necessary to make the statements therein not misleading;
(iii) any violation by the Company or its agents of any rule or regulation
promulgated under the 1933 Act applicable to the Company or its agents and
relating to action or inaction required of the Company in connection with the
Form S-3 or any Prospectus with respect thereto; or (iv) any failure to register
or qualify the Registrable Securities in any state where the Company or its
agents has affirmatively undertaken or agreed in writing that the Company will
undertake such registration or qualification on the Purchasers’ behalf.  The
Company will reimburse the Purchasers and each such controlling person for any
legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the Company will not be liable in any such case if and
to the extent that any such loss, claim, damage or liability arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission so made in conformity with information furnished by the
Purchasers or any controlling person of the Purchasers in writing specifically
for use in the Form S-3 or any Prospectus with respect thereto.
 
(b)           Indemnification by the Purchasers.  The Purchasers agree to
indemnify and hold harmless the Company, its directors, officers, employees and
stockholders, and each person who controls the Company (within the meaning of
the 1933 Act) against any losses, claims, damages, liabilities and expenses
(including reasonable attorney fees) resulting from any untrue statement of a
material fact or any omission of a material fact required to be stated in the
Form S-3 or any Prospectus with respect thereto to the extent that such untrue
statement or omission is contained in or omitted from any information furnished
in writing by the Purchasers or any controlling person of the Purchasers to the
Company specifically for use in the Form S-3 or any Prospectus with respect
thereto.  In no event shall the liability of the Purchasers be greater in amount
than the dollar amount of the proceeds received by the Purchasers upon the sale
of the Registrable Securities included in the Form S-3.
 
(c)           Conduct of Indemnification Proceedings.  Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided, that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (x) the indemnifying party
has agreed to pay such fees or expenses, (y) the indemnifying party shall have
failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (z) a material conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel, the indemnifying party shall not have
the right to assume the defense of such claim on behalf of such person); and
provided, further, that the failure of any indemnified party to give notice as
provided herein shall not relieve the indemnifying party of its obligations
hereunder, except to the extent that such failure to give notice shall
materially adversely affect the indemnifying party in the defense of any such
claim or litigation.  It is understood that the indemnifying party shall not, in
connection with any proceeding in the same jurisdiction, be liable for fees or
expenses of more than one separate firm of attorneys at any time for all such
indemnified parties.  No indemnifying party will, except with the consent of the
indemnified party, consent to entry of any judgment or enter into any settlement
that does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect of such claim or litigation.
 
 
15

--------------------------------------------------------------------------------

 
 
(d)           Contribution.  If for any reason the indemnification provided for
in the preceding paragraphs (a) and (b) is unavailable to an indemnified party
or insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations.  No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent
misrepresentation.  In no event shall the contribution obligation of the
Purchasers be greater in amount than the dollar amount of the proceeds received
by the Purchasers upon the sale of the Registrable Securities included in the
Form S-3.
 
5.              Additional Covenants.
 
5.1            Data for Research.  To the extent consistent with the protocol
for the Phase I/II Study as well as the applicable permissions and/or consents
obtained from the patients and other parties involved in the Phase I/II Study
(which the Company will exercise commercially reasonable efforts to obtain), the
Company will exercise commercially reasonable efforts to deliver to LabCorp and
the Data Coordinating Center (DCC; University of Utah), respectively, in respect
of each consenting patient in the Phase I/II Study, a baseline biospecimen set
and core dataset that adhere to the Collaborative International Research in
Clinical and Longitudinal Experience Studies for NMO (CIRCLES) protocol to be
used in research governed by the established policies and practices of the
Guthy-Jackson Charitable Foundation (“GJCF”) International Clinical Consortium
(ICC) and conducted by its membership as deemed appropriate by the ICC
Biorepository Oversight Committee (BOC).
 
5.2           Use of Proceeds.  All amounts received by the Company from the
Purchasers under this Agreement for the sale of Shares shall be used to (a)
advance the Company’s therapy referred to as “OPX-212” through the Phase I/II
Study, subject to acceptance of an IND for OPX-212 by the FDA, and (b) support
the Company’s research aimed at further evaluating biomarkers related to NMO and
its disease pathophysiology (the “NMO Project”).
 
 
16

--------------------------------------------------------------------------------

 
 
5.3           Advisory Committee Composition.  Commencing promptly following the
Effective Date and to be completed within three months thereafter, the Company
will assemble an advisory committee for the NMO Project (the “NMO Advisory
Committee”) to be selected by the Company from among the Company’s staff, GJCF
medical advisors and/or their designees, and key NMO investigators; provided,
however, that (i) the Purchasers will have the right to appoint one member (as
well as substitutes and/or replacements from time to time for such member), so
long as any such appointee (or substitute or replacement) is reasonably
qualified and the Company doesn’t have a reasonable and specific objection to
such appointee (or substitute or replacement), (ii) the Purchaser may maintain a
short-list of potential substitutes and/or replacements for its appointee (the
“Short-List”) so long as each person on the Short-List meets the qualifications
of the foregoing clause, and (iii) all members (including anyone on the
Short-List with whom NMO Advisory Committee-related information will be shared)
shall be required to execute a confidentiality and proprietary information
agreement acceptable to the Company.  The NMO Advisory Committee shall be (i)
consulted by the Company, (ii) provided relevant information from the Company,
and (iii) given the opportunity to provide relevant advice on action taken and
plans for the NMO Project.  In addition, the NMO Advisory Committee shall
produce minutes of its meetings with such minutes to be shared with the members
of the NMO Advisory Committee, the persons on the Short-List and the Company.
 
5.4           Reservation of Common Stock.  The Company shall exercise
commercially reasonable efforts to take all action necessary to at all times
have authorized, and reserved for the purpose of issuance from and after the
Effective Date, the number of shares of Common Stock issuable pursuant to this
Agreement.  The Company shall take all action necessary to at all times have
authorized, and reserved for the purpose of issuance from and after the
Effective Date, the number of shares of Common Stock issuable upon exercise of
the Warrant (without taking into account any limitations on exercise set forth
in the Warrant).
 
5.5           Furnishing of Information.  In order to enable the Purchasers to
sell the Shares and the Warrant Shares under Rule 144, the Company shall use its
commercially reasonable efforts to timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Company after the date hereof pursuant to the Exchange Act. If the
Company is not required to file reports pursuant to the Exchange Act, it will
use its commercially reasonable efforts to prepare and furnish to the Purchasers
and make publicly available in accordance with Rule 144(c) such information as
is required for the Purchasers to sell the Shares and the Warrant Shares under
Rule 144.
 
5.6           Securities Laws Disclosure; Publicity.  The Company shall issue a
press release disclosing the material terms of the transactions contemplated
hereby (the “Press Release”) promptly following the Effective Date.  In
addition, the Company shall file a Current Report on Form 8-K with the SEC
describing the terms of this Agreement (and including as exhibits to such
Current Report on Form 8-K this Agreement and the form of Warrant) within the
time prescribed by the Exchange Act.  Notwithstanding the foregoing, the Company
shall not publicly disclose the name of any Purchaser or any affiliate of any
Purchaser, or include the name of any Purchaser or any affiliate of any
Purchaser, in any press release or filing with the SEC or any regulatory agency
without the prior written consent of such Purchaser, except (i) as required by
federal securities law in connection with (A) any registration statement
contemplated hereby or (B) the filing of this Agreement and the Warrant
(including signature pages thereto) with the SEC or (ii) to the extent such
disclosure is otherwise required by law.  From and after the issuance of the
Press Release, no Purchaser shall be in possession of any material, non-public
information received from the Company or any officers, directors, employees or
agents, that is not disclosed in the Press Release unless a Purchaser shall have
executed a written agreement regarding the confidentiality and use of such
information.
 
 
17

--------------------------------------------------------------------------------

 
 
6.              General Provisions.
 
6.1           Assignment.  This Agreement may not be assigned by either Party
without the prior written consent of the other Party.
 
6.2           Notices.  Any notice, request, approval or consent required or
permitted to be given under this Agreement shall be in writing and shall be
deemed to have been sufficiently given if delivered in person, transmitted by
facsimile (receipt verified) or by express courier service (signature required)
to the Party to which it is directed at its address or facsimile number shown
below such Party’s signature line on this Agreement or at such other address as
such Party may designate.
 
6.3            No Waiver.  No waiver of any breach or condition of this
Agreement shall be deemed to be a waiver of any other or subsequent breach or
condition, whether of like or different nature.
 
6.4            Further Assurances; Expenses.  The Parties shall execute and
deliver all such further instruments and documents and take all such other
actions as may reasonably be required to carry out the transactions contemplated
hereby and to evidence the fulfillment of the agreements herein contained.  Each
Party shall be responsible for the expenses of such Party incurred in connection
with the transactions and arrangements contemplated by this Agreement.
 
6.5            Governing Law; Consent to Jurisdiction; Waiver of Jury
Trial.  This Agreement shall be governed by, and construed in accordance with,
the internal laws of the State of Texas, without reference to the choice of law
provisions thereof.  The Parties each irrevocably submit to the exclusive
jurisdiction of the courts of the State of Texas located in Harris County and
the United States District Court for the Southern District of Texas for the
purpose of any suit, action, proceeding or judgment relating to or arising out
of this Agreement and the transactions contemplated hereby.  Service of process
in connection with any such suit, action or proceeding may be served on each
Party hereto anywhere in the world by the same methods as are specified for the
giving of notices under this Agreement.  Each Party irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient
forum.  EACH PARTY HEREBY WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.
 
6.6            Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting the Agreement.
 
 
18

--------------------------------------------------------------------------------

 
 
6.7            Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.  A signature to this
Agreement transmitted electronically shall have the same authority, effect and
enforceability as an original signature.
 
6.8            Successors and Assigns.  The provisions of this Agreement shall
inure to the benefit of, and be binding upon, the Company and its successors and
permitted assigns and the Purchasers and their permitted assigns and transferees
by operation of law, whether or not any such person shall have become a party to
this Agreement and have agreed in writing to join herein and be bound by the
terms and conditions hereof.
 
6.9            Replacement of Securities.  If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and the execution by the holder
thereof of a customary lost certificate affidavit of that fact and an agreement
to indemnify and hold harmless the Company for any losses in connection
therewith. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities. If a replacement certificate or
instrument evidencing any Securities is requested due to a mutilation thereof,
the Company may require delivery of such mutilated certificate or instrument as
a condition precedent to any issuance of a replacement.


 
[signature page follows]
 
 
19

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.
 
 

  THE COMPANY:           OPEXA THERAPEUTICS, INC.                 
 
By:
/s/ Neil K. Warma       Neil K. Warma       President and Chief Executive
Officer             Address:      2635 Technology Forest Blvd.      The
Woodlands, Texas 77381      Fax: (281) 872-8585   

 
 

PURCHASERS:           WILLIAM R. GUTHY SEPARATE PROPERTY TRUST   VICTORIA
JACKSON REVOCABLE TRUST             /s/ William R. Guthy    /s/ Victoria
Jackson  William R. Guthy, Trustee   Victoria Jackson, Trustee      
Address:
William R. Guthy Separate Property Trust
Victoria Jackson Revocable Trust
Guthy-Renker LLC
3340 Ocean Park Boulevard
Santa Monica, Ca. 90405
Fax: (310) 581-3443
   

 
 
20

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
 
EXECUTION VERSION


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS. SUCH
SECURITIES MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT AS PERMITTED UNDER
THE ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR AN
EXEMPTION THEREFROM. THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF
COUNSEL (WHICH MAY BE COUNSEL FOR THE COMPANY) IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS
IN COMPLIANCE WITH THE ACT.
 

N-_ September 1, 2015

 
OPEXA THERAPEUTICS, INC.
 
WARRANT TO PURCHASE SHARES
OF COMMON STOCK, PAR VALUE $0.01 PER SHARE
 
For VALUE RECEIVED, _________________ (“Warrantholder”) is entitled to purchase,
subject to the provisions of this Warrant (this “Warrant”), from Opexa
Therapeutics, Inc., a Texas corporation (“Company”), at any time after the date
hereof (the “Initial Exercise Date”) and not later than 5:00 P.M., Central time,
on the Expiration Date (as defined below), at an exercise price per share equal
to (i) Fifty Cents ($0.50) if this Warrant is exercised on or before June 30,
2016, or (ii) One Dollar and Fifty Cents ($1.50) if this Warrant is exercised
after June 30, 2016 (the applicable exercise price in effect being herein called
the “Warrant Price”), Four Hundred Fifty-Four Thousand Five Hundred
Forty-Five (454,545) shares (“Warrant Shares”) of the Company’s Common Stock,
par value $0.01 per share (“Common Stock”). The number of Warrant Shares
purchasable upon exercise of this Warrant and the Warrant Price shall be subject
to adjustment from time to time as described herein. The “Expiration Date” shall
mean April 9, 2018; provided, however, that upon a merger, consolidation, sale
of substantially all assets or similar transaction involving the Company, at the
option of the Company and upon at least ten (10) days prior written notice to
Warrantholder, this Warrant must be exercised no later than immediately prior to
the closing of any such transaction or it shall automatically expire upon such
closing (in which event such closing shall be the Expiration Date). If not
exercised on or before the Expiration Date, this Warrant shall become void.
 
1.   Registration. The Company shall maintain books for the transfer and
registration of the Warrant. Upon the initial issuance of this Warrant, the
Company shall issue and register the Warrant in the name of the Warrantholder.
 
2.   Transfers. This Warrant may be transferred only pursuant to a registration
statement filed under the Securities Act of 1933, as amended (the “Securities
Act”), or an exemption from such registration. Subject to such restrictions, the
Company shall transfer this Warrant from time to time upon the books to be
maintained by the Company for that purpose, upon surrender hereof for transfer,
properly endorsed or accompanied by appropriate instructions for transfer and
such other documents as may be reasonably required by the Company, including, if
required by the Company, an opinion of counsel to the effect that such transfer
is exempt from the registration requirements of the Securities Act, to establish
that such transfer is being made in accordance with the terms hereof, and a new
Warrant shall be issued to the transferee (who shall thereafter be the
Warrantholder hereunder) and the surrendered Warrant shall be canceled by the
Company.
 
 
 

--------------------------------------------------------------------------------

 
 
3.   Exercise of Warrant. The Warrantholder may exercise this Warrant, in whole
or in part, at any time after the Initial Exercise Date and prior to 5:00 p.m.
Central Time on the Expiration Date upon (i) written notice, in the form
attached hereto as APPENDIX A (the “Exercise Notice”), of the Warrantholder’s
election to exercise this Warrant, and (ii) payment by cash, certified check or
wire transfer of funds for the aggregate Warrant Price for that number of
Warrant Shares then being purchased, to the Company during normal business hours
on any business day at the Company’s principal executive offices (or such other
office or agency of the Company as it may designate by notice to the
Warrantholder). The Warrant Shares so purchased shall be deemed to be issued to
the Warrantholder or the Warrantholder’s designee, as the record owner of such
shares, as of the close of business on the date on which the Warrant Price shall
have been paid and the completed Exercise Notice shall have been delivered. The
Warrantholder shall not be required to deliver the original Warrant in order to
effect an exercise hereunder. Certificates for the Warrant Shares so purchased
shall be delivered to the Warrantholder within a reasonable time, not exceeding
three (3) business days, after this Warrant shall have been so exercised. The
certificates so delivered shall be in such denominations as may be requested by
the Warrantholder and shall be registered in the name of the Warrantholder. If
this Warrant shall have been exercised only in part, then, unless this Warrant
has expired, the Company shall, at its expense, at the time of delivery of such
certificates, deliver to the Warrantholder a new Warrant representing the right
to purchase the number of shares with respect to which this Warrant shall not
then have been exercised. As used herein, “business day” means a day, other than
a Saturday or Sunday, on which banks in Houston, Texas are open for the general
transaction of business. The Warrantholder’s acceptance of this Warrant as well
as each exercise hereof shall each constitute the affirmation by the
Warrantholder that the representations and warranties contained in APPENDIX B
attached hereto are true and correct in all material respects with respect to
the Warrantholder as of the time of such acceptance and as of the time of each
exercise. The Warrantholder shall promptly physically surrender this Warrant to
the Company in the event the Warrant is exercised. The Warrantholder and the
Company shall maintain records showing the amount exercised and the dates of
such exercise. The Warrantholder and any assignee, by acceptance of this
Warrant, acknowledge and agree that, by reason of the provision of this
paragraph, following exercise of a portion of the Warrant, the number of Warrant
Shares of this Warrant may be less than the amount stated on the face hereof.
 
4.   Compliance with Securities Laws. This Warrant may only be exercised by the
Warrantholder in accordance with applicable securities laws. The Company may
cause the legend set forth on the first page of this Warrant to be set forth on
each Warrant, and a similar legend on any security issued or issuable upon
exercise of this Warrant, unless counsel for the Company is of the opinion as to
any such security that such legend is unnecessary.
 
5.   Payment of Taxes. The Company will pay any documentary stamp taxes
attributable to the initial issuance of Warrant Shares issuable upon the
exercise of the Warrant; provided, however, that the Company shall not be
required to pay any tax or taxes which may be payable in respect of any transfer
involved in the issuance or delivery of any certificates for Warrant Shares in a
name other than that of the Warrantholder in respect of which such shares are
issued, and in such case, the Company shall not be required to issue or deliver
any certificate for Warrant Shares or any Warrant until the person requesting
the same has paid to the Company the amount of such tax or has established to
the Company’s reasonable satisfaction that such tax has been paid. The
Warrantholder shall be responsible for income taxes due under federal, state or
other law, if any such tax is due.
 
 
2

--------------------------------------------------------------------------------

 
 
6.   Mutilated or Missing Warrants. In case this Warrant shall be mutilated,
lost, stolen, or destroyed, the Company shall issue in exchange and substitution
of and upon surrender and cancellation of the mutilated Warrant, or in lieu of
and substitution for the Warrant lost, stolen or destroyed, a new Warrant of
like tenor and for the purchase of a like number of Warrant Shares, but only
upon receipt of evidence reasonably satisfactory to the Company of such loss,
theft or destruction of the Warrant, and with respect to a lost, stolen or
destroyed Warrant, reasonable indemnity or bond with respect thereto, if
requested by the Company.
 
7.   Reservation of Common Stock. The Company represents and warrants that on
the date hereof, it has duly authorized and reserved, and covenants that at any
time when this Warrant is exercisable, the Company shall at all applicable times
keep reserved until issued (if necessary) as contemplated by this Section 7, out
of the authorized and unissued shares of Common Stock, at least a number of
shares of Common Stock as shall from time to time be necessary to effect the
exercise of all of this Warrant then outstanding. The Company covenants that all
Warrant Shares issued upon due exercise of the Warrant shall be, at the time of
delivery of the certificates for such Warrant Shares, duly authorized, validly
issued, fully paid and non-assessable shares of Common Stock of the Company.
 
8.   Adjustments.
 
  (a)   If the Company shall, at any time or from time to time while this
Warrant is outstanding, pay a dividend or make a distribution on its Common
Stock in shares of Common Stock, subdivide its outstanding shares of Common
Stock into a greater number of shares or combine its outstanding shares of
Common Stock into a smaller number of shares, then (i) the Warrant Price in
effect immediately prior to the date on which such change shall become effective
shall be adjusted by multiplying such Warrant Price by a fraction, the numerator
of which shall be the number of shares of Common Stock outstanding immediately
prior to such change and the denominator of which shall be the number of shares
of Common Stock outstanding immediately after giving effect to such change and
(ii) the number of Warrant Shares purchasable upon exercise of this Warrant
shall be adjusted by multiplying the number of Warrant Shares purchasable upon
exercise of this Warrant immediately prior to the date on which such change
shall become effective by a fraction, the numerator of which is shall be the
Warrant Price in effect immediately prior to the date on which such change shall
become effective and the denominator of which shall be the Warrant Price in
effect immediately after giving effect to such change, calculated in accordance
with clause (i) above. Such adjustments shall be made successively whenever any
event listed above shall occur.
 
 
3

--------------------------------------------------------------------------------

 
 
  (b)   Unless the Expiration Date occurs coincident therewith (as provided in
the first paragraph of this Warrant): (i) if any capital reorganization,
reclassification of the capital stock of the Company, consolidation or merger of
the Company with another corporation in which the Company is not the survivor,
or sale, transfer or other disposition of all or substantially all of the
Company’s assets to another corporation shall be effected, then, as a condition
of such reorganization, reclassification, consolidation, merger, sale, transfer
or other disposition, lawful and adequate provision shall be made whereby each
Warrantholder shall thereafter have the right to purchase and receive upon the
basis and upon the terms and conditions herein specified and in lieu of the
Warrant Shares immediately theretofore issuable upon exercise of the Warrant,
such shares of stock, securities or assets as would have been issuable or
payable with respect to or in exchange for a number of Warrant Shares equal to
the number of Warrant Shares immediately theretofore issuable upon exercise of
the Warrant, had such reorganization, reclassification, consolidation, merger,
sale, transfer or other disposition not taken place, and in any such case
appropriate provision shall be made with respect to the rights and interests of
each Warrantholder to the end that the provisions hereof (including, without
limitation, provision for adjustment of the Warrant Price) shall thereafter be
applicable, as nearly equivalent as may be practicable in relation to any shares
of stock, securities or assets thereafter deliverable upon the exercise hereof;
and (ii) the Company shall not effect any such consolidation, merger, sale,
transfer or other disposition unless prior to or simultaneously with the
consummation thereof the successor corporation (if other than the Company)
resulting from such consolidation or merger, or the corporation purchasing or
otherwise acquiring such assets or other appropriate corporation or entity shall
assume the obligation to deliver to the Warrantholder, at the last address of
the Warrantholder appearing on the books of the Company, such shares of stock,
securities or assets as, in accordance with the foregoing provisions, the
Warrantholder may be entitled to purchase, and the other obligations under this
Warrant. The provisions of this paragraph (b) shall similarly apply to
successive reorganizations, reclassifications, consolidations, mergers, sales,
transfers or other dispositions.
 
  (c)   In case the Company shall fix a payment date for the making of a
distribution to all holders of Common Stock (including any such distribution
made in connection with a consolidation or merger in which the Company is the
continuing corporation) of evidences of indebtedness or assets (other than cash
dividends or cash distributions payable out of consolidated earnings or earned
surplus or dividends or distributions referred to in Section 8(a)), or
subscription rights or warrants, the Warrant Price to be in effect after such
payment date shall be determined by multiplying the Warrant Price in effect
immediately prior to such payment date by a fraction, the numerator of which
shall be the total number of shares of Common Stock outstanding multiplied by
the Market Price (as defined below) per share of Common Stock immediately prior
to such payment date, less the fair market value (as determined by the Company’s
Board of Directors (the “Board of Directors”) in good faith) of said assets or
evidences of indebtedness so distributed, or of such subscription rights or
warrants, and the denominator of which shall be the total number of shares of
Common Stock outstanding multiplied by such Market Price per share of Common
Stock immediately prior to such payment date. “Market Price” of a share of
Common Stock on any date shall mean, (i) if the shares of Common Stock are
listed on the NASDAQ Stock Market, the official closing price reported on that
date; (ii) if the shares of Common Stock are no longer listed on the NASDAQ
Stock Market and are listed on any other national securities exchange, the last
sale price of the Common Stock reported by such exchange on that date; (iii) if
the shares of Common Stock are not listed on any such exchange and the shares of
Common Stock are traded in the over-the-counter market, the last price reported
on such day by the OTC Bulletin Board; (iv) if the shares of Common Stock are
not listed on any such exchange or quoted on the OTC Bulletin Board, then the
last price quoted on such day in the over-the-counter market as reported by the
National Quotation Bureau Incorporated (or any similar organization or agency
succeeding its functions of reporting prices); or (v) if none of clauses
(i)-(iv) are applicable, then as determined in good faith by the Board of
Directors.
 
 
4

--------------------------------------------------------------------------------

 
 
  (d)   An adjustment to the Warrant Price shall become effective immediately
after the payment date in the case of each dividend or distribution and
immediately after the effective date of each other event which requires an
adjustment.
 
  (e)   In the event that, as a result of an adjustment made pursuant to this
Section 8, the Warrantholder shall become entitled to receive any shares of
capital stock of the Company other than shares of Common Stock, the number of
such other shares so receivable upon exercise of this Warrant shall be subject
thereafter to adjustment from time to time in a manner and on terms as nearly
equivalent as practicable to the provisions with respect to the Warrant Shares
contained in this Warrant.
 
9.   Fractional Interest. The Company shall not be required to issue fractions
of Warrant Shares upon the exercise of this Warrant. If any fractional share of
Common Stock would, except for the provisions of the first sentence of this
Section 9, be deliverable upon such exercise, the Company, in lieu of delivering
such fractional share, shall pay to the exercising Warrantholder an amount in
cash equal to the fair market value of such fractional share of Common Stock on
the date of exercise.
 
10.         Benefits. Nothing in this Warrant shall be construed to give any
person, firm or corporation (other than the Company and the Warrantholder) any
legal or equitable right, remedy or claim, it being agreed that this Warrant
shall be for the sole and exclusive benefit of the Company and the
Warrantholder.
 
11.         Notices to Warrantholder.
 
(a)         Upon the happening of any event requiring an adjustment of the
Warrant Price, the Company shall promptly give written notice thereof to the
Warrantholder at the address appearing in the records of the Company, stating
the adjusted Warrant Price and the adjusted number of Warrant Shares resulting
from such event and setting forth in reasonable detail the method of calculation
and the facts upon which such calculation is based. Failure to give such notice
to the Warrantholder or any defect therein shall not affect the legality or
validity of the subject adjustment.
 
(b)        The Company hereby covenants to the Warrantholder that, from the date
hereof and for so long as this Warrant remains not fully exercised, it shall
give written notice promptly to the Warrantholder upon the happening of any of
the following events: (i) the admission in writing by the Company of its
insolvency; (ii) the commission of any voluntary act of bankruptcy by the
Company; (iii) the execution by the Company of a general assignment for the
benefit of creditors; (iv) the filing by or against the Company of any petition
in bankruptcy or any petition for relief under the provisions of the federal
bankruptcy act or any other state or federal law for the relief of debtors and
the continuation of such petition without dismissal for a period of sixty (60)
days or more; (v) the appointment of a receiver or trustee to take possession of
the property or assets of the Company; (vi) any dissolution of the Company;
(vii) the adoption by the Company of any plan of liquidation; or (viii) the
commencement against the Company of any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets which results in the entry of
an order for any such relief which shall not have been vacated, discharged, or
stayed or bonded pending appeal within sixty (60) days from the entry thereof.
 
 
5

--------------------------------------------------------------------------------

 
 
12.         Identity of Transfer Agent. The Transfer Agent for the Common Stock
is Continental Stock Transfer & Trust, 17 Battery Place, New York, New York
10004. Upon the appointment of any subsequent transfer agent for the Common
Stock or other shares of the Company’s capital stock issuable upon the exercise
of the rights of purchase represented by the Warrant, the Company will mail to
the Warrantholder a statement setting forth the name and address of such
transfer agent.
 
13.         Notices. Unless otherwise provided, any notice required or permitted
under this Warrant shall be given in writing and shall be deemed effectively
given and received as hereinafter described (i) if given by personal delivery,
then such notice shall be deemed received upon such delivery, (ii) if given by
facsimile, then such notice shall be deemed received upon receipt of
confirmation of complete transmittal, (iii) if given by certified mail return
receipt requested, then such notice shall be deemed received upon the day such
return receipt is signed, and (iv) if given by an internationally recognized
overnight air courier, then such notice shall be deemed given one business day
after delivery to such carrier. Copies of such notices shall also be transmitted
by email. All notices shall be addressed as follows: if to the Warrantholder, at
the address as follows, or at such other address as the Warrantholder may
designate by ten days’ advance written notice to the Company:
 

 
_______________________
Guthy-Renker LLC
3340 Ocean Park Boulevard
Santa Monica, Ca. 90405
Fax: (310) 581-3443
Email: BGuthy@guthy-renker.com

 
if to the Company, at the address as follows, or at such other address as the
Company may designate by ten days’ advance written notice to the Warrantholder:

 

 
Opexa Therapeutics, Inc.
2635 Technology Forest Blvd.
The Woodlands, Texas 77381
Attention: President
Fax: (281) 872-8585

 
 
 
6

--------------------------------------------------------------------------------

 
 
14.         Successors. All the covenants and provisions hereof by or for the
benefit of the Warrantholder shall bind and inure to the benefit of its
respective successors and permitted assigns hereunder.
 
15.         Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Warrant shall be governed by, and construed in accordance with, the internal
laws of the State of Texas, without reference to the choice of law provisions
thereof. The Company and, by accepting this Warrant, the Warrantholder, each
irrevocably submits to the exclusive jurisdiction of the courts of the State of
Texas located in Harris County and the United States District Court for the
Southern District of Texas for the purpose of any suit, action, proceeding or
judgment relating to or arising out of this Warrant and the transactions
contemplated hereby. Service of process in connection with any such suit, action
or proceeding may be served on each party hereto anywhere in the world by the
same methods as are specified for the giving of notices under this Warrant. The
Company and, by accepting this Warrant, the Warrantholder, each irrevocably
waives any objection to the laying of venue of any such suit, action or
proceeding brought in such courts and irrevocably waives any claim that any such
suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE COMPANY AND, BY ITS ACCEPTANCE HEREOF, THE
WARRANTHOLDER HEREBY WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS WARRANT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.
 
16.         No Rights as Shareholder. Prior to the exercise of this Warrant, the
Warrantholder shall not have or exercise any rights as a shareholder of the
Company by virtue of its ownership of this Warrant.
 
17.         Amendment; Waiver. Any term or provision of this Warrant may be
amended or waived upon the written consent of the Company and the Warrantholder.
 
18.         Remedies; Other Obligations; Breaches and Injunctive Relief. The
remedies provided in this Warrant shall be cumulative and in addition to all
other remedies available under this Warrant, at law or in equity (including a
decree of specific performance and/or other injunctive relief), and nothing
herein shall limit the right of the Warrantholder right to pursue actual damages
for any failure by the Company to comply with the terms of this Warrant. The
Company acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Warrantholder and that the remedy at law for any such
breach may be inadequate. The Company therefore agrees that, in the event of any
such breach or threatened breach, the Warrantholder shall be entitled, in
addition to all other available remedies, an injunction restraining any breach,
without the necessity of showing economic loss and without any bond or other
security being required.
 
19.         Authorized Shares. The Company covenants that during the period the
Warrant is outstanding, it will reserve from its authorized and unissued Common
Stock a sufficient number of shares to provide for the issuance of the Warrant
Shares upon the exercise of any purchase rights under this Warrant. The Company
further covenants that its issuance of this Warrant shall constitute full
authority to its officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for the Warrant
Shares upon the exercise of the purchase rights under this Warrant. The Company
will take all such reasonable action as may be necessary to assure that such
Warrant Shares may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of the trading market upon
which the Common Stock may be listed. The Company covenants that all Warrant
Shares which may be issued upon the exercise of the purchase rights represented
by this Warrant will, upon exercise of the purchase rights represented by this
Warrant, be duly authorized, validly issued, fully paid and nonassessable and
free from all taxes, liens and charges created by the Company in respect of the
issue thereof (other than taxes in respect of any transfer occurring
contemporaneously with such issue).
 
 
7

--------------------------------------------------------------------------------

 
 
 
Except and to the extent as waived or consented to by the Warrantholder, the
Company shall not by any action, including, without limitation, amending its
certificate of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Warrantholder as set forth in
this Warrant against impairment. Without limiting the generality of the
foregoing, the Company will (a) not increase the par value of any Warrant Shares
above the amount payable therefor upon such exercise immediately prior to such
increase in par value, (b) take all such action as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable Warrant Shares upon the exercise of this Warrant, and (c) use
commercially reasonable efforts to obtain all such authorizations, exemptions or
consents from any public regulatory body having jurisdiction thereof as may be
necessary to enable the Company to perform its obligations under this Warrant.
 
20.         Section Headings. The section headings in this Warrant are for the
convenience of the Company and the Warrantholder and in no way alter, modify,
amend, limit or restrict the provisions hereof.
 
 
[signature page follows]
 
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed as
of the date first written above.
 

 
OPEXA THERAPEUTICS, INC.
           
 
By:
      Name: Neil K. Warma   Title: President and Chief Executive Officer

 
 
[signature Page to Warrant]


 
 

--------------------------------------------------------------------------------

 
APPENDIX A
 
EXERCISE NOTICE
OPEXA THERAPEUTICS, INC.
 
 
The undersigned holder hereby exercises the right to purchase ____________ of
the shares of Common Stock (“Warrant Shares”) of Opexa Therapeutics, Inc., a
Texas corporation (the “Company”), evidenced by the attached Warrant (the
“Warrant”). Capitalized terms used herein and not otherwise defined shall have
the respective meanings set forth in the Warrant.
 
1. Payment of Warrant Price. The holder shall pay the aggregate Warrant Price in
the sum of $___________________ to the Company in accordance with the terms of
the Warrant.
 
2. Delivery of Warrant Shares. The holder requests that the Company deliver the
Warrant Shares in the name of the undersigned holder by physical delivery of a
certificate to:
 

                 





Date: ____________ __, 20____

 

    Name of Registered Holder  

      By:    

Printed Name:    

Title (if applicable):    

Entity Name (if applicable):    

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
APPENDIX B
 
Representations and Warranties
 
The Warrantholder represents and warrants to the Company that:
 
●   
Purchase Entirely for Own Account. The Warrant and the securities to be received
by the Warrantholder pursuant to the Warrant (the “Securities”) is being/will be
acquired for the Warrantholder’s own account, not as nominee or agent, and not
with a view to the resale or distribution of any part thereof in violation of
the Securities Act, and the Warrantholder has no present intention of selling,
granting any participation in, or otherwise distributing the same in violation
of the Securities Act without prejudice, however, to the Warrantholder’s right
at all times to sell or otherwise dispose of all or any part of the Securities
in compliance with applicable federal and state securities laws.

 
●   
Investment Experience. The Warrantholder acknowledges that it can bear the
economic risk and complete loss of its investment in the Securities and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of an investment in the Securities.

 
●   
Disclosure of Information. The Warrantholder has had an opportunity to receive
all information related to the Company requested by it and to ask questions of
and receive answers from the Company regarding the Company, its business and the
terms and conditions of the Securities.

 
●   
Restricted Securities. The Warrantholder understands that the Securities are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances. The Warrantholder represents that it is
familiar with Rule 144, as presently in effect, and understands the resale
limitations imposed thereby and by the Securities Act. The Warrantholder
acknowledges that the Securities have not been registered under the Securities
Act or registration or qualified under any applicable blue sky laws in reliance,
in part, on the representations and warranties herein.

 
●   
Legends. The Warrantholder understands that certificates evidencing the
Securities may bear the following or any similar legend:

 
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS. SUCH
SECURITIES MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT AS PERMITTED UNDER
THE ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR AN
EXEMPTION THEREFROM. THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF
COUNSEL (WHICH MAY BE COUNSEL FOR THE COMPANY) IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS
IN COMPLIANCE WITH THE ACT.”
 
 
 

--------------------------------------------------------------------------------

 
 
 
●   
If required by the authorities of any state in connection with the issuance or
sale of the Securities, the legend required by such state authority.

 
●   
Accredited Investor. The Warrantholder is an accredited investor as defined in
Rule 501(a) of Regulation D, as amended, under the Securities Act.

 
●   
No General Advertisement. The Warrantholder did not learn of the investment in
the Securities as a result of any public solicitation or advertisement, article,
notice or other communication regarding the Securities published in any
newspaper, magazine or similar media or broadcast over television, radio or
internet or presented at any seminar or other general advertisement.

 
●   
Brokers and Finders. No person or entity will have any valid right, interest or
claim against or upon the Company or the Warrantholder for any commission, fee
or other compensation pursuant to any agreement, arrangement or understanding
entered into by or on behalf of the Warrantholder.

 